Title: [Thursday March 14. 1776.]
From: Adams, John
To: 


      Thursday March 14. 1776. The State of the Country so obviously called for independent Governments, and a total Extinction of the Royal Authority, and We were so earnestly urging this measure from day to day, and the Opposition to it was growing so unpopular, that a kind of Evasion was contrived in the following Resolution, which I considered as an important Step, and therefore would not oppose it, though I urged with several others, that We ought to make the Resolution more general, and Advize the People to assume all the Powers of Government. The Proposition that passed was
      Resolved That it be recommended to the several Assemblies, Conventions and Committees or Councils of Safety, of the United Colonies, immediately to cause all Persons to be disarmed, within their respective Colonies, who are notoriously disaffected to the cause of America, or who have not associated, and shall refuse to associate to defend by Arms these united Colonies, against the hostile Attempts of the British Fleets and Armies, and to apply the Arms taken from such Persons in each respective Colony, in the first place, to the Arming the continental Troops raised in said Colony, in the next, to the arming such Troops as are raised by the Colony for its own defence, and the Residue to be applied to the arming the Associators; that the Arms when taken be appraised by indifferent Persons, and such as are applied to the Arming the Continental Troops, be paid for by the Congress and the Residue by the respective Assemblies, Conventions, or Councils or Committees of Safety.
      Ordered that a Copy of the foregoing resolution be transmitted by the Delegates of each Colony, to their respective Assemblies, Conventions, or Councils or Committees of Safety.
      This Resolution and Order was indeed assuming the Powers of Government in a manner as offensive, as the Measures We proposed could have been: But it left all the Powers of Government in the hands of Assemblies, Conventions and Committees, which composed a Scaene of much Confusion and Injustice the Continuance of which was much dreaded by me, as tending to injure the Morals of the People and destroy their habits of order, and Attachment to regular Government. However I could do nothing but represent and remonstrate: The Vote as yet was against me.
     